DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 18 are objected to because of the following informalities:  Claim 2 recites the limitation "integrated circuitry" in line 1 which should be changed to “an integrated circuitry”.
Claim 18 recites the limitation "integrated circuitry" in line 1 which should be changed to “an integrated circuitry”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3, and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected for depending on rejected claim 2.
Claim 7 recites the limitation “the first electrode defines a first outer curved surface”. It is unclear and vague whether if “a first outer curved surface” is the same or a different limitation  than “an outer surface” of claim 1.
Claim 8 recites the limitation “second electrode defines a second outer curved surface”. It is unclear and vague whether  “a second outer curved surface” is the same or different limitation than “an outer surface” of claim 1.
Claims 9-10 are rejected for depending on rejected claims 7-8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20140135882 granted to Prasannakumar et al. (hereinafter “Prasannakumar”) in view of US Pat No. 6496715 issued to Lee et al. (hereinafter “Lee”).
Regarding claim 1, Prasannakumar discloses an implantable medical device (IMD) (para 0047, fig. 2, “IMD 16”) comprising: a housing that is elongated (fig. 2) and that has an outer surface that defines a first end and a second end opposite the first end  (fig. 2); a battery assembly positioned within the housing between the first end and the second end (Fig. 2, para 0056 “power source 50”); a first electrode positioned at or near the first end (fig. 2, para 0056 “electrode 42”); a second electrode (para 0048 and 0050); and an antenna (fig. 2, para 0056 “antenna 44”),  the antenna including a planar portion with a u-shaped section (para 0056 “antenna 44”; fig. 4A, shows the antenna which includes a planar portion and a U-shaped section).  
Prasannakumar discloses having one or more electrodes (paras 0048 and 0050) but fails to explicitly disclose positioning the second electrode at or near the second end; at least a portion of the antenna is positioned between the first electrode and the second electrode
Lee teaches a similar implantable device having a shell (housing), electrodes 32a and 32b. Lee states that the elongated shape of the IMD and having electrodes spaced at far ends of the length or longitudinal axis of the device maximizes signal strength for a given volume (Col. 6, lines 42-46). Lee’s device also includes a communication circuit having a telemetry antenna that provides communication with an external device (figs 3, 4A-C). It is therefore noted that by positioning the two electrodes at opposite ends, at least a portion of the electrode would be positioned between the first and second electrodes (See figs 3, 4A-C). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Prasannakumar with the teachings of Lee to provide the electrodes at opposite ends of the elongated housing to provide the predictable result of maximizing signal strength for a given volume.

Regarding claim 2, Prasannakumar as modified by Lee (hereinafter “modified Prasannakumar”) renders the IMD of claim 1 obvious as recited hereinabove, Prasannakumar further comprising integrated circuitry positioned between the first end and the second end (para 0056, 0059 “IMD 16 is configured to house electrical circuitry 48”; fig. 2). 

Regarding claim 3, modified Prasannakumar renders the IMD of claim 2 obvious as recited hereinabove, Prasannakumar discloses wherein the first electrode is electrically coupled to the integrated circuitry (para 0059 “Electrical circuitry 48 may comprise one or more electrical circuits configured to perform any function of IMD 16…Electrical circuitry 48 may additionally or alternatively be configured to analyze physiological signals, e.g., signals sensed via electrode 42”).

Regarding claim 4, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, Prasannakumar discloses wherein the planar portion also includes a straight section that leads to the u-shaped section (fig. 4A, “antenna 44” is understood to include a planar portion, a flat surface, and a U-shaped section).  

Regarding claim 5, modified Prasannakumar renders the IMD of claim 4 obvious as recited hereinabove, Prasannakumar discloses wherein the straight section and the u-shaped section have a uniform thickness and width (figs 4A and 4B).  

Regarding claim 7, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, Prasannakumar discloses wherein the first electrode defines a first outer curved surface (para 0048 “IMD 16 may be an implantable leadless pacemaker that provides electrical signals to heart 12 via one or more electrodes (not shown in FIG. 1) on its outer housing.”).  

Regarding claim 8, modified Prasannakumar renders the IMD of claim 7 obvious as recited hereinabove, Prasannakumar discloses wherein the second electrode defines a second outer curved surface (para 0048 “IMD 16 may be an implantable leadless pacemaker that provides electrical signals to heart 12 via one or more electrodes (not shown in FIG. 1) on its outer housing.”).  

Regarding claim 9, modified Prasannakumar renders the IMD of claim 8 obvious as recited hereinabove, Prasannakumar discloses wherein the first outer curved surface substantially matches the outer surface of the housing at the first end (Fig 2-4; para 0048 “IMD 16 may be an implantable leadless pacemaker that provides electrical signals to heart 12 via one or more electrodes (not shown in FIG. 1) on its outer housing.”).  

Regarding claim 10, modified Prasannakumar renders the IMD of claim 9 obvious as recited hereinabove, Prasannakumar discloses wherein the first electrode includes a flat surface (figs. 4A-B and 6A-F, “electrode 42”).  

Regarding claim 11, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, Prasannakumar discloses wherein the planar portion has an outer shape that substantially matches a shape of the outer surface of the housing (figs 6A-F).  

Regarding claim 12, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, Prasannakumar discloses wherein the antenna has a length along a longitudinal axis of the housing that is greater than a length of the first electrode along the longitudinal axis (fig. 4A, it is understood that the antenna 44 is shown to be longer than the length of at least a portion of the antenna 42).  

Regarding claim 13, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, Prasannakumar discloses wherein the outer surface defines a first curved surface that includes the first end, wherein the outer surface defines a second curved surface that includes the second end (Fig. 2; also see Lee fig. 4B).  

Regarding claim 14, modified Prasannakumar renders the IMD of claim 13 obvious as recited hereinabove, Prasannakumar discloses wherein the outer surface defines first and second elongated flat surfaces positioned between the first end and the second end and at opposite sides of the housing (Fig. 6E).  

Regarding claim 15, modified Prasannakumar renders the IMD of claim 14 obvious as recited hereinabove, Prasannakumar discloses wherein the battery assembly is positioned between the first and second elongated flat surfaces (para 0056, fig. 2).  


Regarding claim 17, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, Prasannakumar discloses further comprising a connection wire mechanically and electrically coupled to the antenna (para 0058 “Antenna 44 may be coupled to electrical circuitry 48 of IMD 16”, para 0059 and 0070 “Coupling structure 56 may, for example, be coupled to one or more other components (e.g., via one or more wires, traces, or other conductive structures) using various mechanisms known in the relevant art”)).  

Regarding claim 18, modified Prasannakumar renders the IMD of claim 17 obvious as recited hereinabove, Prasannakumar discloses wherein the connection wire is electrically coupled between the antenna and integrated circuitry (para 0058 “Antenna 44 may be coupled to electrical circuitry 48 of IMD 16”, para 0059 and 0070 “Coupling structure 56 may, for example, be coupled to one or more other components (e.g., via one or more wires, traces, or other conductive structures) using various mechanisms known in the relevant art”)).   

Regarding claim 19, modified Prasannakumar renders the IMD of claim 18 obvious as recited hereinabove, Lee teaches wherein the integrated circuitry is positioned between the first electrode and the second electrode (fig 3).  

Regarding claim 20, modified Prasannakumar renders the IMD of claim 18 obvious as recited hereinabove, Prasannakumar discloses wherein the connection wire is further electrically coupled between the first electrode and the integrated circuitry (para 0055 “IMD 16 may alternatively be coupled to one or more leads comprising one or more electrodes”; para 0059 and 0070 “Coupling structure 56 may, for example, be coupled to one or more other components (e.g., via one or more wires, traces, or other conductive structures) using various mechanisms known in the relevant art”)).  

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over modified Prasannakumar as applied to claim 1-5, 7-15 and 17-20 above, and further in view of US Pat Pub No. 20060241724 granted to Dublin et al. (hereinafter “Dublin”).
Regarding claim 6, modified Prasannakumar renders the IMD of claim 4 obvious as recited hereinabove, but fails to discloses wherein the antenna is a monopole antenna.  
Dublin teaches a similar IMD capable of both transmitting and receiving data (para 0014). Dublin teaches that it the antennas could be implemented as any one of numerous types of monopole antennas, dipole antennas, loop antennas, helical antennas, slot antennas, or patch antennas, etc. that are capable of receiving and emitting RF signals (para 0014 and 0032). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of modified Prasannakumar with the teachings of Dublin to provide one of the known antennas to provide transmitting and receiving wireless communication signals. 


Regarding claim 16, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, but fails to discloses wherein the antenna is a slot antenna.  
Dublin teaches a similar IMD capable of both transmitting and receiving data (para 0014). Dublin teaches that it the antennas could be implemented as any one of numerous types of monopole antennas, dipole antennas, loop antennas, helical antennas, slot antennas, or patch antennas, etc. that are capable of receiving and emitting RF signals (para 0014 and 0032). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of modified Prasannakumar with the teachings of Dublin to provide one of the known antennas to provide transmitting and receiving wireless communication signals. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792